Title: From George Washington to Colonel Goose Van Schaick, 27 October 1778
From: Washington, George
To: Van Schaick, Goose


          
            Sir
            Head Quarters Fredericksbg 27th October 1778
          
          I have recd yours of this date, and was a few days ago favd with a letter from Genl Clinton inclosing a Brigade Court Martial upon Jno. Yeomans of your Regt by the sentence of which he is capitally convicted. The Judgment of the Court appears very proper and the Offender from his Crimes suitable to make an example of; but as I have been under the necessity of inflicting the punishment of death upon no less than seven persons in the different departments of the Army within a few days; I feel myself obliged to remit the punishment of the above person, after carrying him to the place of execution, lest the frequency of punishment, should take off the good effects intended by it. I am Sir yr most obt Servt
          
            Go: Washington
          
        